Affirmed by unpubhshed PER CURIAM opinion.
Unpubhshed opinions are not binding precedent in this circuit.
PER CURIAM:
Lindsay Saintil appeals the district court’s order denying his motion for reduction of sentence. 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Saintil, No. 2:89-cr-00112-UA-1. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.